DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-20 are pending in the application, with claims 1-9 under consideration and claims 10-20 withdrawn.
Election/Restriction
	Applicant's election without traverse of claims 1-9 in the 7/11/22 Amendment is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 6, line 2, “and a dome 66” should be “and a dome”; 	Appropriate correction is suggested.  See MPEP 608.01(m).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines , the term “surrounded by a substantially peripheral wall,”. renders the claim indefinite as it is unclear whether the peripheral wall is part of the device or not.  See MPEP 2173.05(a)(I).  Appropriate correction is required, e.g.,  “and a substantially peripheral wall, wherein the first opening is surrounded by the substantially peripheral wall,”. 	The remaining claims are rejected as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Eggert (US 2016/0287428 A1).
	As to claim 1, Eggert discloses a prosthetic stoma device (continent ostomy valve device 100 [0046]-[0057]) for use on patients that have undergone ostomy and stoma medical procedures ([0046]-[0047]), the prosthetic stoma device 100 comprising:

    PNG
    media_image1.png
    265
    507
    media_image1.png
    Greyscale
	a first opening (adj. 114 and 160) (as opening in distal portion 114 of peripheral wall/tubular member 110 [0049]; and further including opening in nose piece 160 at distal end 114 of tubular member 110 [0048],ll.5), surrounded by  	a substantially cylindrical peripheral wall 110 (tubular member 110 having a lumen with proximal 112 and distal 114 /160 portions Fig.1K annotated [0048],ll.2; [0049],ll.1-3; as nose piece 160 attached at distal end 114 [0060],ll.1-4) designed to be inserted into a stoma [0047],ll.2-3 ; and 	a dome structure 130 (stoma cover 130 Fig.1K [0048],ll.3) including a second opening (as opening in proximal portion 112 of peripheral wall/tubular member 110 Fig.1K annotated  [0049];[0051],ll.2-3), 	wherein the first opening (adj. 114 Fig.1K) and the second opening (adj. 112 Fig.1K):  		are in communication via a shaft (as hollow shaft portion of 110 from proximal portion 112 to distal portion 114/160 of peripheral wall 110 around lumen and further including shaft in nose piece 160 Fig.1K [0049],ll.1-3; [0048],ll.5); and  		form a fluid path through the prosthetic stoma device 100 (as fluid path from inside stoma to outside of body through device 100 Fig.1K [0046]-[0047]).

	As to claim 3, Eggert discloses wherein the shaft (as shaft of nose piece portion 160 as portion of shaft extending from proximal 112 to distal 114/160, as claimed above) has a smaller diameter (adjacent 160 Fig.1K)  than the first opening (Fig.1K).

	As to claim 4, Eggert discloses wherein the shaft is a substantially hollow, cylindrical structure (shaft as hollow and cylindrical shaft portion of 110 from proximal portion 112 to distal portion 114/160 of peripheral wall 110 around lumen and further including shaft in nose piece 160 Fig.1K [0049],ll.1-3; [0048],ll.5). 

	As to claim 5, Eggert discloses wherein the shaft (of 110/160 Fig.1K) extends from the first opening (adj. 112 Fig.1K) and terminates at the dome structure 130 (Fig.1K) ([0049]).

	As to claims 6-8, Eggert discloses wherein the dome structure 130 is defined and circumscribed by an annular flanged base (as extending flanged shape Fig.1K) and a dome (as outer dome structure of 130 Fig.1K), wherein the flange includes an outer wall (as exterior peripheral portion of flange of 130 Fig.1K) that is substantially perpendicular to an end wall of the base (as bottom portion of 130 adjacent 155 Fig.1K [0052],ll.21-22, according to broadest reasonable interpretation (BRI)).

	As to claim 9, Eggert discloses wherein the end wall is designed to receive an adhesive to releasably secure the prosthetic stoma to a patient (where end wall as bottom surface of 130 adjacent peristomal skin is capable of receiving an adhesive to secure the device at 130 to the peristomal skin FIg.1K, according to BRI; and where, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Eggert.
	As to claim 2, Eggert does not teach wherein the first opening has a tapered portion that tapers downward toward the shaft. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first opening of Eggert to be tapered, and one of skill would have been motivated to do so, in order to provide the advantages of improving and increasing the flow of waste through the shaft of the peripheral wall and into a collection bag or pouch from the dome structure; and where rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(I)C.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781